NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/942,603 filed 02 December 2019.

Response to Amendment
	Replacement drawing sheet for Fig. 11 was received on 19 January 2022 and has been approved by the Office. The drawing objections have been obviated in view of the amended drawings.
	The specification objections have been obviated in view of Applicant’s amendments filed 19 January 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 19 January 2022.
	Claims 2-4, 7-8, and 20 have been canceled. New claims 21-26 have been added.
Claim 1 has been amended to include allowable subject matter of claim 4 and the limitations of the intervening claims as indicated in the Non-Final Rejection mailed 24 November 2021. Claim 9 has been amended to independent form to include allowable subject matter and the limitations of the base claims and intervening claims. New claim 21 includes allowable subject matter of claim 6 and the limitations of the base claims and intervening claims. 
An Examiner’s Amendment to the claims appears below.
Claims 1, 5-6, 9-19, and 21-26, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Beuerle on 11 February 2022.

The application has been amended as follows: 
CLAIMS:
Claim 10 is amended to depend on claim 9, not claim 8.
Claim 12 is amended to depend on claim 9, not claim 7.
Claim 23, line 14, “including” is amended to read --includes--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the replaceable springs, replaceable elastic cords, plurality of weight receiving holders, and plurality of couplers.

The closest prior art of record includes Lumsden et al. (US 2013/0225375, hereinafter Lumsden) and Sokolovas et al. (US 8,647,239, hereinafter Sokolovas).
Regarding independent claims 1, 9, and 22-26, Lumsden teaches an exercise device that simultaneously incorporates both balance and resistance training, comprising: a base (elongate support structure 20) including a front portion (Fig. 1); a balancer (platform 18) disposed in the base proximal to the front portion of the base and configured to both support a user thereon and move with weight shifting by the user thereon (Fig. 1 shows the platform 18 proximal the front end of the elongate structure 20 in as much as Applicant has shown the balancer proximal the front portion of the base. Para. [0080]); one or more lines (tensioning line 14) retractably disposed in the front portion of the base (Fig. 1); a resistance mechanism disposed in the base and operably associated with the one or more lines (Fig. 24a), wherein the base includes a longitudinal direction and a lateral direction, and the balancer includes a movable balancing support that pivots side-to-side in the lateral direction when the user attempts to balance the user's weight on the balancer (Para. [0080]), the balancer includes a plurality of springs (spring blocks 2844) that bias the movable balancing support in an opposite direction from a direction of movement of the movable balancing support when the movable balancing support pivots side-to-
Lumsden fails to teach wherein the springs are replaceable by springs having different spring constants, as required by claims 1 and 23. Lumsden further fails to teach wherein the opposite end includes a blade that is coupled to the one or more lines, wherein the blade includes 

Regarding independent claim 21, Sokolovas teaches an exercise device that simultaneously incorporates both balance and resistance training, comprising: a base (base 22) including a front portion (Fig. 2); a balancer (balance platform assembly 30) disposed in the base proximal to the front portion of the base and configured to both support a user thereon and move with weight shifting by the user thereon (Fig. 3); one or more lines (pull cords 32) retractably disposed in the front portion of the base (Fig. 1); a resistance mechanism (loading mechanism 50) disposed in the base and operably associated with the one or more lines (Col. 3, lines 43-46), wherein the resistance mechanism includes one or more pulleys (end pulley 28), one or more cables (pull cord 32), and one or more elastic cords (elasticized rewind cord 33) (Fig. 6), wherein both balance and resistance training are provided by the balancer and the resistance mechanism when a user attempts to balance the user's weight on the balancer while pulling on the one or more lines (Fig. 1. Col. 3, lines 52-59).
	Sokolovas fails to teach wherein the one or more elastic cords are replaceable by one or more elastic cords having different elasticities, as required by claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784